                          United States District Court
                        Western District of North Carolina
                               Asheville Division

        William Isaac Erwin,          )              JUDGMENT IN CASE
                                      )
              Petitioner,             )               1:18-cv-00114-FDW
                                      )               Related Case Number
                 vs.                  )
                                      )
            Ken Beaver,               )
            Respondent.               )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 20, 2018 Order.

                                               November 20, 2018
